Citation Nr: 1021532	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-28 809A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical 
services provided by a private hospital on April 13, 2004, 
to April 14, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veteran's Affairs (VA) Medical Center in 
Tampa, Florida.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1959 to July 1970.  

2.	In April 2010, which was prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the Veteran that a withdrawal of the appeal was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may 
be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, 
the Veteran has withdrawn this appeal.  Hence, there 
remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


